Case 1:18-cv-02165-RM-NRN Document 18 Filed 11/01/18 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.     1:18-cv-02165-RM-NRN

  JORDAN WEST COMPANIES LTD,
  d/b/a US MORTGAGES,
  a Colorado Limited Liability Company,

          Plaintiff,

  v.

  NATIVE RANK, INC., a Colorado corporation

          Defendant.


       DEFENDANT NATIVE RANK, INC’S DESIGNATION OF NON-PARTY AT FAULT


          Defendant Native Rank, Inc. (“Defendant”), by and through its attorneys, files this

  designation of non-party at fault pursuant to C.R.S. § 13-21-111.5:

          1. Google My Business, address currently unknown, contact phone number:

              (844) 491-9665. Google is the entity responsible for placing photos on its

              Google My Business web page. To the extent US Mortgages contends that

              the photo(s) placed on US Mortgages’ Google My Business web page caused

              it damages, Google My Business/Google is wholly or partially at fault.

          2. Other entities responsible or with control over photos placed on Google My

              Business page are wholly or partially at fault for U.S. Mortgages’ alleged

              damages.

          Respectfully submitted this 1st day of November, 2018.

                                            Shoemaker Ghiselli + Schwartz, LLC
Case 1:18-cv-02165-RM-NRN Document 18 Filed 11/01/18 USDC Colorado Page 2 of 3




                                    /s/ Liza Getches
                                    Elizabeth H. Getches
                                    Vanya P. Akraboff
                                    SHOEMAKER GHISELLI + SCHWARTZ LLC
                                    1811 Pearl Street
                                    Boulder, CO 80302
                                    Telephone: (303) 530-3452
                                    FAX: (303) 530-4071
                                    Email: lgetches @sgslitigation.com
                                    Email: vakraboff@sgslitigation.com
                                    Attorneys for Defendant




                                      2
Case 1:18-cv-02165-RM-NRN Document 18 Filed 11/01/18 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on 1st day of November, 2018, a true and accurate copy of

  the foregoing DEFENDANT NATIVE RANK, INC’S DESIGNATION OF NON-PARTY

  AT FAULT was filed and served via ECF on all parties of record.



                                                /s/ Sarah B. Lee




                                            3
